Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-29, 31-35, and 46-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-44, directed to processes of making processes of using, and articles including an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 36-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 28th, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Reasons for Allowance
Claims 27-29 and 31-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Shiao et al (US 2011/0086201 A1), Hong et al (US 2008/0241516 A1), Dondi et al (The vitreous phase of porcelain stoneware: Composition, evolution during sintering and physical properties), Hong et al (US 2004/0258835 A1), hereinafter Hong ‘835, and Joedicke et al (US 7,641,959 B2).
Shiao discloses a white refractory roofing granule comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay and sintering material, said bright white refractory roofing granule having a total solar reflectance of at least 0.80 and a Hunter Color L-value of at least 85.0 (para. [0014], [0015], [0019], [0060], and [0104]; Table 1, see +45 and +50 mesh size examples). Specifically, the +45 mesh example has a solar reflectance of 80% and a Hunter Color L-value of 88.37, and the +50 mesh example has a solar reflectance of 81% and a Hunter Color L-Value of 88.98. Therefore, with regards to silica particles, the two roofing granules of Shiao meet present claim 1. Shiao further teaches that the granule comprises titanium dioxide (para. [0016]). Shiao additionally discloses the addition of nepheline syenite and carbon black (para. [0057] and [0099]).
However, Shiao does not disclose a combination of a total solar reflectance of at least 0.8, a Hunter Color L-value of at least 85, a Hunter Color a-value of less than 0.4, and a Hunter Color b-value of less than 11.
The previously cited examples of Shiao, while having a total solar reflectance of, for example, 80% and 81%, and a Hunter Color L-value of, for example, 88.37 and 88.98, have respective Hunter Color b-values of 14.61 and 14.54, which are each outside the claimed range of less than 11. Further, the examples in Tables 3 and 4 of Shiao, while having Hunter Color a-values and Hunter Color b-values 
The Hong, Dondi, and Hong ‘835 references do not alleviate the above deficiencies.
The Joedicke reference is directed to roofing granules having enhanced solar reflectance (Joedicke: abstract). While the examples of Joedicke disclose Hunter Color a- and b-values within the claimed range (see Examples 1-8 of Joedicke), the examples of Joedicke have Hunter Color L-values and total solar reflectance values significantly outside the claimed range. It is not clear how a person of ordinary skill could modify Shiao with the teachings of Joedicke to achieve a roofing granule having a combination of the claimed properties. Moreover, considering that Joedicke provides no motivation for selection of particular Hunter Color a- and b-values, it is not clear why a person of ordinary skill would select the values of Joedicke, particularly, since Shiao already discloses Hunter Color a- and b-values other than those claimed. 
Therefore, claims 27-29, 31-35, and 46-47 distinguish over the prior art of record.
Claims 36-44 require the allowable subject matter of claims 27-29 and 31-47. Therefore, claims 36-44 are rejoined and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783	
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783